DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 21 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,618,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with F. Paul Vellano III on 19 July 2022.

The application has been amended as follows: 
2. (Currently Amended) The wearable surface cover of claim 21, wherein the at least one opening has a shape corresponding to a designated symbol.

21. (Currently Amended) A wearable surface cover comprising: 
at least one layer comprising: 
an inner surface configured to be removably coupled to a target surface; 
an outer surface, and 
silicone; and 
a plurality of couplers, wherein each of the plurality of couplers partially extends into the at least one layer and is configured to couple to at least one object, 
wherein the at least one layer defines [[an]] at least one opening that extends through the at least one layer, 
wherein the opening is configured to expose the target surface to an environment, 
wherein the at least one layer is configured to be removed from the target surface after a use and then reused again at a later time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest intra alia a reusable surface cover having a silicone layer comprising at least one opening extending through the layer and coupler(s) extending into the layer wherein each coupler is configured to couple to an object to the layer.   No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the removable silicone layer, opening and couplers in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 July 2022